R DETAILED ACTION
Election/Restrictions

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a vehicle light assembly and to a vehicle light signature assembly, classified in F21S41/60.
II. Claims 19-20, drawn to a computer software product having instructions stored that are executed to cause a processor to actuate a vehicle light signature assembly based on determination of operation of the light unit of the vehicle light assembly is desired and determining that operation of the light unit is not desired, classified in B60Q1/00.
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect, do not overlap in scope and are not obvious variants.  Furthermore, 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Additionally, should the applicant elect Invention I, the applicant is required to elect one of Species A, B, C, or D.
This application contains claims directed to the following patentably distinct species: Species A of Figures 1-8 and 14-16, Species B of Figures 9-12 and 17-18, Species C of Figures 9-12 and 19, and Species D of Figures 9-12 and 20. The species are independent or distinct because Species A includes a pair of horizontal moveable light signature members and a single vertical stationary light signature member, the actuation mechanisms disposed at either end of the horizontal moveable light signature members, the horizontal moveable light signature members are each coupled to the actuation mechanisms by a pair of coupling members and are aligned horizontally and pivotally coupled to a plurality of gears rotatably coupled to a tray structure such that the gears are stacked on top of each other and when the gears are rotated, the horizontal moveable light signature members are rotated about the gears, actuation mechanisms, and low beam/high beam units, and an actuation motor coupled to an actuation member coupled to one or more gear and having a manual actuation member (see e.g. Specification paragraphs 35-37, 49, 52, 58, and 59), Species B includes a pair of horizontal moveable light signature members and a single vertical stationary light signature member, the actuation mechanisms disposed at either end of the horizontal moveable light signature members, the horizontal moveable light signature members are each coupled to the actuation mechanisms by a pair of coupling members and are aligned horizontally and pivotally coupled to a plurality of gears rotatably coupled to a tray structure such that the gears are intertwined with each other and when the gears are rotated, the horizontal moveable light signature members are rotated about the gears, actuation mechanisms, and low beam/high beam units, an actuation motor coupled to an actuation member coupled to and actuating one of the gears and horizontal moveable light signature members through a drive gear (see e.g. Specification paragraphs 35-37, 49, 53, and 61), Species C includes a pair of horizontal moveable light signature members and a single vertical stationary light signature member, the actuation mechanisms disposed at either end of the horizontal moveable light signature members, the horizontal moveable light signature members are each coupled to the actuation mechanisms by a pair of coupling members and are aligned horizontally and pivotally coupled to a plurality of gears rotatably coupled to a tray structure such that the gears are intertwined with each other and when the gears are rotated, the horizontal moveable light signature members are rotated about the gears, actuation mechanisms, and low beam/high beam units, an actuation motor coupled to an actuation member coupled to and actuates one of the gears and horizontal moveable light signature members through a translating drive link (see e.g. Specification paragraphs 35-37, 49, 53, and 62), and Species D includes a pair of horizontal moveable light signature members and a single vertical stationary light signature member, the actuation mechanisms disposed at either end of the horizontal moveable light signature members, the horizontal moveable light signature members are each coupled to the actuation mechanisms by a pair of coupling members and are aligned horizontally and pivotally coupled to a plurality of gears rotatably coupled to a tray structure such that the gears are intertwined with each other and when the gears are rotated, the horizontal moveable light signature members are rotated about the gears, actuation mechanisms, and low beam/high beam units, an actuation motor coupled to an actuation member coupled to and actuates one of the gears and horizontal moveable light signature members through a rotating drive link (see e.g. Specification paragraphs 35-37, 49, 53, and 63).  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1-18 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN KRYUKOVA/           Examiner, Art Unit 2875                                                                                                                                                                                             
r O